 Case 1:20-cv-02675-EK-LB Document 9 Filed 08/05/21 Page 1 of 6 PageID #: 44



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------x

 EON SHEPHERD,

                        Plaintiff,                  MEMORANDUM & ORDER
                                                    20-CV-2675(EK)(LB)

                 -against-

 KINGS COUNTY DISTRICT ATTORNEY
 GONZALES, et al.,

                        Defendants.

------------------------------------x
ERIC KOMITEE, United States District Judge:

           On June 15, 2020, Plaintiff Eon Shepherd, currently

incarcerated at Green Haven Correctional Facility, filed this pro

se action.    Shepherd challenges his Kings County conviction

(Indictment No. 1985/86) pursuant to 42 U.S.C. §§ 1983 and 1985. 1

See Complaint, ECF No. 1 (“Compl.”).         By Order dated December 3,

2020, the Court denied Plaintiff’s application to proceed in

forma pauperis pursuant to the Prison Litigation Reform Act,

28 U.S.C. § 1915(g) (the “three-strikes” provision), and directed

Plaintiff to pay the filing fee within thirty days.           ECF No. 5.

After the docket reflected Plaintiff’s failure to pay the filing

fee, the Court dismissed the action on February 5, 2021.            ECF No.




      1 Plaintiff also filed a petition for a writ of habeas corpus

challenging the same conviction, which was dismissed. See Shepherd v. Royce,
No. 20-CV-602 (E.D.N.Y. Mar. 19, 2020).
 Case 1:20-cv-02675-EK-LB Document 9 Filed 08/05/21 Page 2 of 6 PageID #: 45



6.   He now moves for reconsideration of the Court’s Order.            See

ECF No. 7.    As set forth below, Plaintiff claims that he actually

did pay the fee, though the payment was not reflected on the

docket.   Id.   For the reasons that follow, I grant Plaintiff’s

motion for reconsideration, but nevertheless proceed to dismiss

the Complaint for failure to state a claim upon which relief can

be granted.

                                   Background

           Plaintiff challenges his 1987 Kings County conviction

for criminal possession of a weapon and attempted robbery in the

second degree.    Compl. at 5-7.     He alleges that the Kings County

District Attorney’s Office, his attorney, and the sentencing

judge all misled him into believing that if he pleaded guilty, he

would serve a six-month term of incarceration with five years of

probation to follow.     Id. at 6-7.     Plaintiff was actually

sentenced, however, to a term of one year.          Id. at 7.    He asserts

that this term of incarceration was “illegal” and

“unconstitutional.”     Id. at 13.     He requests that the Defendants

“fulfill their promises” regarding his sentence, and also pay him

$2.5 million in damages.      Id. at 16-17.

                                 Legal Standard

           A complaint must plead “enough facts to state a claim

to relief that is plausible on its face.”          Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).        A claim is plausible “when

                                     2
 Case 1:20-cv-02675-EK-LB Document 9 Filed 08/05/21 Page 3 of 6 PageID #: 46



the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for

the misconduct alleged.”      Matson v. Bd. of Educ., 631 F.3d 57, 63

(2d Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)).   Although all allegations contained in the complaint are

assumed to be true, this tenet is “inapplicable to legal

conclusions.”    Iqbal, 556 U.S. at 678.       A court must construe a

pro se complaint with “special solicitude” and interpret it to

raise the “strongest arguments that [it] suggest[s].”            Triestman

v. Federal Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir.

2006).   The “special solicitude” in pro se cases “has its

limits,” however; to state a claim, pro se pleadings “still must

comply with Rule 8 of the Federal Rules of Civil Procedure.”

Amison v. Fox News Channel, No. 20-CV-4924, 2020 WL 4506023, at

*1 (S.D.N.Y. Aug. 4, 2020).

                                   Discussion

A.   Motion for Reconsideration

           As noted above, the Court initially denied Plaintiff’s

motion for failure to pay the filing fee.          In his motion for

reconsideration, Plaintiff asserts that he actually did submit

payment to the Court.      A searching review of the record reveals

that Plaintiff did indeed make the payment; he simply neglected

to include the docket number for this case.          The Clerk’s Office,

it turns out, had noted the payment despite the omission, and

                                     3
 Case 1:20-cv-02675-EK-LB Document 9 Filed 08/05/21 Page 4 of 6 PageID #: 47



directed Plaintiff to clarify whether the fee was intended for

this action or another.      Plaintiff alleges that he responded to

this directive.    Though the Clerk’s Office has no record of such

a response, I grant the motion for reconsideration in light of

the impact the pandemic has had on the operations of the Clerk’s

Office and Postal Service, and also given Plaintiff’s pro se

status.

B.   Statute of Limitations

           Nevertheless, Plaintiff’s complaint is barred by the

statute of limitations.      Section 1983 itself does not provide a

statute of limitations; instead, “courts apply the statute of

limitations for personal injury actions under state law.”             Hogan

v. Fischer, 738 F.3d 509, 517 (2d Cir. 2013).          For Section 1983

actions filed in New York, the applicable statute of limitations

is in Section 214 of the Civil Practice Law and Rules, which

allows three years to file suit.         N.Y. C.P.L.R. § 214.     This

clock runs from the time that the plaintiff “knows or has reason

to know of the injury which is the basis of his actions.”             Pearl

v. City of Long Beach, 296 F.3d 76, 80 (2d Cir. 2002).

           Here, Plaintiff obviously learned the relevant facts at

the time of his sentencing in 1987, when he received a sentence

that exceeded his expectation.       He attributes the ensuing delay

to the fact that his defense attorney allegedly assured him that

he had filed an appeal raising the fraudulent inducement

                                     4
 Case 1:20-cv-02675-EK-LB Document 9 Filed 08/05/21 Page 5 of 6 PageID #: 48



argument.      See Compl. at 9.      Plaintiff claims to have first

learned that his attorney never filed an appeal in 2013. 2              Id.

Even putting aside the facial implausibility of Plaintiff’s

belief that his appeal was pending for nearly thirty years, his

complaint is still untimely, as it was filed more than three

years after the conclusion of 2013. 3

                                      Conclusion

              Accordingly, the Court grants Plaintiff’s motion for

reconsideration and directs the Clerk of Court to re-open this

action.      The Clerk of Court shall docket Plaintiff’s payment of

$400.     As set forth above, however, the Complaint is dismissed

for failure to state a claim.




      2   Plaintiff filed an untimely writ of error coram nobis, which was
denied.    People v. Shepard, 133 A.D.3d 620 (2d Dep’t 2015).

      3 Even if Shepherd’s complaint was timely filed, it would still be
dismissed in its entirety. He cannot state a claim against Justice Pesce
because judges have absolute immunity from suit for acts performed in their
judicial capacity. Mireles v. Waco, 502 U.S. 9, 11 (1991). He cannot state a
claim against the District Attorney defendants because they, too, generally
receive absolute immunity for damages claims. See Pinaud v. County of
Suffolk, 52 F.3d 1139, 1147-48 (2d Cir. 1995). Plaintiff cannot assert claims
for injunctive relief because he may not adjudicate the legality of past
conduct, and these defendants clearly lack the authority to affect Plaintiff’s
sentence. See Clark v. DiNapoli, 510 F. App’x 49, 51 (2d Cir. 2013); Smith v.
Artus, No. 07-CV-1150, 2015 WL 9413128, at *13 (N.D.N.Y. Dec. 22, 2015).
Finally, he cannot state a claim against his defense attorney because private
attorneys do not act under color of state law when they perform traditional
functions of counsel, Rodriguez v. Weprin, 116 F.3d 62, 65-66 (2d Cir. 1997),
and he has alleged no facts to suggest a conspiracy with the government to
inflict unconstitutional injury. See Ciambriello v. County of Nassau, 292
F.3d 307, 324–325 (2d Cir. 2002).



                                        5
 Case 1:20-cv-02675-EK-LB Document 9 Filed 08/05/21 Page 6 of 6 PageID #: 49



           Although Plaintiff paid the filing fee to commence this

action, the Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal would not be taken in good faith and therefore in

forma pauperis status is denied for the purpose of any appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).




           SO ORDERED.




                                   /s/ Eric Komitee__________________
                                   ERIC KOMITEE
                                   United States District Judge


Dated:     August 5, 2021
           Brooklyn, New York




                                     6
